

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A 10.3.1
 
CENTRAL VERMONT PUBLIC SERVICE CORPORATION
 
 
OFFICERS’ SUPPLEMENTAL RETIREMENT
AND
DEFERRED COMPENSATION PLAN
 
 
Amended And Restated August 4, 2008
With An Effective Date of January 1, 2008




 
 

--------------------------------------------------------------------------------

 


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
OFFICERS’ SUPPLEMENTAL RETIREMENT
AND
DEFERRED COMPENSATION PLAN
 
 
TABLE OF CONTENTS
 
PREAMBLE
 
4
ARTICLE I
DEFINITIONS
 
5
ARTICLE II
PLAN ELIGIBILITY
 
7
ARTICLE III
AMOUNT OF BENEFIT
 
7
3.1
Retirement Benefits
 
7
3.2
[Reserved]
 
8
3.3
Death Benefits
 
8
3.4
Benefits Upon a Change in Control
 
9
ARTICLE IV
FORM AND TIMING OF BENEFITS
 
10
4.1
Normal Retirement Benefits
 
10
4.2
Discretionary Acceleration of Payments
 
12
ARTICLE V
VESTING
 
14
ARTICLE VI
ADMINISTRATION
 
14
6.1
Plan Administrator
 
14
6.2
Claims for Benefits
 
14
6.3
Delegation of Authority
 
14
6.4
Employees/Agents
 
15
6.5
Indemnification
 
15
6.6
Meetings/Quorum
 
15
6.7
Compliance with Section 409A
15


  (ii)
 

--------------------------------------------------------------------------------

 

 
ARTICLE VII
FUNDING
 
16
ARTICLE VIII
AMENDMENT AND TERMINATION
 
16
8.1
Amendment
 
16
8.2
Termination
 
16
ARTICLE IX
BENEFITS FOR GRANDFATHERED PARTICIPANTS
 
17
9.1
Retirement Benefits
 
17
9.2
Death Benefits
 
18
9.3
Benefits upon a Change in Control
 
19
9.4
Form and Timing of Grandfathered Retirement Benefits
 
19
ARTICLE X
GENERAL PROVISIONS
 
20
10.1
Payments to Minors and Incompetents
 
20
10.2
No Contract
 
21
10.3
Use of Masculine and Feminine; Singular and Plural
 
21
10.4
Non-Alienation of Benefits
 
21
10.5
Income Tax Withholding
 
21
10.6
Governing Law
 
21
10.7
Captions
 
21
10.8
Severability
 
21
APPENDIX A
GRANDFATHERED PARTICIPANTS
 
23
APPENDIX B
PREDECESSOR PLAN BENEFITS
 
25
EXHIBIT A
Retirement Benefit Election Form
 


  (iii)
 

--------------------------------------------------------------------------------

 



PREAMBLE


Effective August 1, 1984, Central Vermont Public Service Corporation (the
“Employer”) established a non-qualified defined benefit pension plan referred to
as the Central Vermont Public Service Corporation Officers’ Supplemental
Retirement Plan (the “Plan”) for the benefit of certain employees and their
beneficiaries.


The Plan was amended and restated by the Board on August 4, 2008 with an
effective date of January 1, 2008.  The 2008 amendment and restatement is
intended to (i) bring the Plan into compliance with Section 409A, and (ii)
retain for the Participants who are listed on Appendix A (the “Grandfathered
Participants”) the flexibility that was afforded to them with regard to the
timing and form of payment of that portion of their retirement benefit that is
regarded under Section 409A as having been deferred under the Plan prior to
January 1, 2005.  Prior to the 2008 amendment and restatement, the Plan was last
amended and restated with an effective date of January 1, 2005.  It was amended
and restated at that time to better reflect the resolutions of the Employer’s
Board, approved October 30, 2000, and to update Appendices A & B to include
active benefit recipients.  The Plan was previously amended, restated and
renamed as the Officers’ Supplemental Retirement and Deferred Compensation Plan,
effective January 1, 1998 and was consolidated to include certain predecessor
supplemental retirement and deferred compensation plans of the Employer, as
documented in Appendix B attached hereto.


The Plan is intended to provide Participants with the portion of the benefit
that cannot accrue under the Pension Plan of Central Vermont Public Service
Corporation and Its Subsidiaries because of the compensation limitations of
Section 401(a)(17) of the Internal Revenue Code of 1986 (the “Code”) and/or the
maximum benefit limitations of Section 415 of the Code.


The Plan is intended to constitute an unfunded, non-qualified pension plan that
is maintained primarily for the purpose of providing deferred compensation for a
select group of management and highly compensated employees under Section 201(2)
of the Employee Retirement Security Act of 1974 (ERISA), as amended (a “Top Hat
Plan”).  The Plan is also intended to comply with Section 409A.

 
4

--------------------------------------------------------------------------------

 

ARTICLE I
DEFINITIONS
 
The following words and phrases when used in the Plan shall have the meanings
indicated in this Article I unless a different meaning is plainly required by
the context:


“Actuarial Equivalent” means a benefit of equivalent value to another benefit,
determined on the basis of the interest and mortality assumptions utilized for
determining actuarial equivalence under the Basic Plan.


“Affiliated Employer” means any corporation which is a member of a controlled
group of corporations (as defined in Code Section 414(b)) which includes the
Employer; any trade or business (whether or not incorporated) which is under
common control (as defined in Code Section 414(c)) with the Employer; any
organization (whether or not incorporated) which is a member of an affiliated
service group (as defined in Code Section 414(m)) which includes the Employer;
and any other entity required to be aggregated with the Employer pursuant to
regula­tions under Code Section 414(o).


“Basic Plan” means the Pension Plan of Central Vermont Public Service
Corporation and Its Subsidiaries, as may be amended from time to time.


“Beneficiary” means the Participant’s Beneficiary (as defined in the Basic Plan)
who is eligible to receive payments under the Basic Plan upon the death of the
Participant.


“Board” means the Board of Directors of Central Vermont Public Service
Corporation.


“Change in Control” shall have the same meaning as the term defined in the
Change in Control Agreement approved by the Employer’s Board of Directors on May
6, 2008, as may be amended from time to time.


“Change in Control Agreement” means the agreement entered into between the
Participant and the Employer which provides the Participant certain benefits in
the event of a Change in Control and termination of Participant’s employment
within the period of time and manner prescribed therein.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and pertinent regulations issued thereunder. Reference to any section of the
Code shall include any successor provision thereto.


“Compensation” means the annual compensation of a Participant that would
otherwise be recognized under the Basic Plan for benefit accrual purposes
without regard to the limit on compensation as provided for under Code Section
401(a)(17).

 
5

--------------------------------------------------------------------------------

 



“Employee” means any person who is employed by the Employer or an Affiliated
Employer.


“Employer” means Central Vermont Public Service Corporation or its successor or
successors.


“Grandfathered Participants” shall have the meaning provided in the Preamble and
shall consist of those individuals who are listed on Appendix A.


“Grandfathered Retirement Benefit” means, with respect to each Grandfathered
Participant, the present value of the retirement benefit that would have been
payable to such Participant had he/she voluntarily retired without cause on
December 31, 2004, and received payment of the benefits available from the Plan
on the earliest date possible and in the form that provides the maximum value,
calculated in accordance with Treasury Regulation Section 1.409A-6(a)(3)(i), as
may be amended from time to time.  For this purpose, the calculation shall, by
way of example and not limitation, take into account any applicable early
retirement reduction factors provided for under the Basic Plan.


“Normal Retirement Benefit” means the retirement benefit provided under Section
3.1(a).


“Participant” means an individual who is a participant of the Basic Plan and who
meets the eligibility requirements of Article II herein. The term Participant
shall include any Employee who has retired or terminated employment and who is
entitled to a benefit under this Plan.  The term Participant shall also include,
as the circumstances require, the Participant’s Beneficiary.


“Participating Employer” means the Employer and any other Affiliated Employer
(or a division or branch of either) which has adopted this Plan and which has
been authorized by the Board to


“Payment Trigger” shall have the meaning provided for in the Change in Control
Agreement.


“Pension Committee” means the committee appointed by the Board to administer the
Basic Plan.


“Plan” means the Central Vermont Public Service Corporation Officers’
Supplemental Retirement and Deferred Compensation Plan as set forth in this
document and as it may be amended from time to time.


“Plan Year” means the 12-month period commencing each January 1 and ending on
the immediately following December 31.


“Section 409A” means Code Section 409A and any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such Section
409A by the Department of Treasury or the Internal Revenue Service.

 
6

--------------------------------------------------------------------------------

 



“Separation from Service” means a termination of employment with Employer in
such manner as to constitute a “separation from service” as defined in Treasury
Regulation Section 1.409A-1(h).


ARTICLE II
PLAN ELIGIBILITY


An Employee shall become a Participant hereunder if such Employee is a
participant under the Basic Plan and:


(a)
such Employee’s Compensation is not fully recognized under the Basic Plan
because of the compensation limitations imposed by Code Section 401(a)(17); or



(b)
such Employee’s Basic Plan retirement benefit is restricted or reduced by the
Code Section 415 limitations on maximum pension benefits; and



(c)
such Employee is (i) expressly selected by the Board, in its sole discretion, to
participate in the Plan, or (ii) an officer of the Employer who holds one of the
following job titles:



· Assistant Vice President;


· Vice-President;


· Senior Vice President; or


· President and/or Chief Executive Officer


ARTICLE III
AMOUNT OF BENEFIT


Except as provided under Article IX with regard to the Grandfathered
Participants, the benefits payable under the Plan shall be as provided for in
this Article III.


3.1
Retirement Benefits.



 
(a)
Normal Retirement Benefit.  The benefit payable under this Plan to a Participant
shall equal the excess, if any, of (i) over (ii) where:



 
(i)
is the benefit which would have been paid to such Participant as a single life
annuity under the Basic Plan, if the provisions of the Basic Plan were
administered without regard to the benefit limitations of Code Section 415 and
regulations thereunder and without regard to the compensation limits of Code
Section 401(a)(17) and regulations thereunder; and


 
7

--------------------------------------------------------------------------------

 



 
(ii)
is the benefit which is payable to such Participant as a single life annuity
under the Basic Plan.



If a Participant elects to retire under the early retirement provisions of the
Basic Plan, his/her retirement benefit hereunder shall be subject to the same
early retirement reduction factors as are applicable to his/her benefit payable
under the Basic Plan.


 
(b)
Actuarial Adjustment.  If a benefit is paid in a form other than a single life
annuity, the benefit described above shall be the Actuarial Equivalent of a
single life annuity form of payment.



3.2
[Reserved]



3.3
Death Benefits.



 
(a)
Pre-retirement Survivor Annuity.  A Participant’s Beneficiary who is entitled to
a pre-retirement survivor annuity under Section 6.02 or 6.03 of the Basic Plan,
shall also be entitled to receive a pre-retirement survivor annuity from this
Plan.  The pre-retirement survivor annuity payable under this Plan to a
Beneficiary shall equal the excess, if any, of (i) over (ii) where:



 
(i)
is the pre-retirement survivor annuity which would have been paid to such
Beneficiary under Section 6.02 or 6.03 of the Basic Plan, if the provisions of
the Basic Plan were administered without regard to the benefit limitations of
Code Section 415 and regulations thereunder and without regard to the
compensation limits of Code Section 401(a)(17) and regulations thereunder; and



 
(ii)
is the pre-retirement survivor annuity which is payable to such Beneficiary
under Section 6.02 or 6.03 of the Basic Plan.



 
(b)
Elections.  Notwithstanding the elections that are available to a Beneficiary
under the Basic Plan with regard to the time for commencement of the
pre-retirement survivor annuity, a Beneficiary under the Plan shall have no such
options with respect to the pre-retirement survivor annuity payable under the
Plan and such annuity shall commence at the time specified under Section 6.02 or
6.03 of the Basic Plan without regard to the elections thereunder.


 
8

--------------------------------------------------------------------------------

 



 
(c)
Death Following Commencement of Benefits.  If a Participant dies at any time
after retirement benefits have begun, no death benefit shall be payable to
anyone unless the form in which the retirement benefit was being paid provided
for a continuing payment.  If the retirement benefit form of payment provided
for a continuing payment, the death benefit shall be the amount payable under
the terms of such form of payment.



 
(d)
Death Following Payment Trigger.  In the event a Participant, whose benefit is
determined under Section 3.4 as a result of a Change in Control, dies prior to
payment of such benefit, the death benefits described in paragraphs (a) of this
Section 3.3, shall be determined on the basis of the enhanced benefits described
in Section 3.4(a).



3.4
Benefits Upon a Change in Control.



 
(a)
Change in Control Benefit.  Upon the occurrence of a Payment Trigger, a
Participant who is a party to a Change in Control Agreement, and who satisfies
the restrictive covenants contained therein as well as any obligation to provide
consulting services thereunder, shall be entitled to the benefit described in
Section 3.1(a), provided that such benefit shall be determined taking into
account the additional years of benefit accruals afforded the Participant under
Section 4(G) of the Change in Control Agreement and assuming Participant’s
compensation under the Basic Plan for such additional period of time is equal to
Participant’s compensation for the Plan Year immediately preceding the Plan Year
in which the Change in Control occurs..



 
(b)
Time for and Form of Payment.  Benefits determined under Section 3.4(a), shall
be payable at the later of the date the Participant attains age 55 and the date
on which severance compensation benefits become payable under the Participant’s
Change in Control Agreement. The form of the payment shall be in accordance with
the Participant’s election or deemed election as provided for under Article IV.


 
9

--------------------------------------------------------------------------------

 


ARTICLE IV
FORM AND TIMING OF BENEFITS


4.1           Normal Retirement Benefits.


 
(a)
Form of Payment.  Payment of a Normal Retirement Benefit described in Section
3.1 shall be made in accordance with the form selected by the Participant from
among the options provided for under Sections 5.03, 5.04, 5.05, 5.06 and 5.07 of
the Basic Plan.  With regard to the lump-sum option provided for in Section
5.06, once elected that form of payment may not be revoked or otherwise changed
except as provided for in Section 4.1(d).



 
(b)
Time for Payment of Normal Retirement Benefits.  Payment of Normal Retirement
Benefits shall commence on the later of (i) the first day of the seventh month
following Participant’s Separation from Service or (ii) the date selected by the
Participant.



 
In the event that a Participant commences receiving benefits under this Section
4.2 and is subsequently reemployed by the Employer or an Affiliated Employer,
payment of benefits under this Section 4.2 shall continue and shall not be
suspended as required by Section 409A.



 
(c)
Time and Method of Election.  Every individual who was a Participant of the Plan
on January 1, 2008, and who, at such time, had not yet retired or otherwise
experienced a Separation from Service, shall elect the form and time for payment
of his/her Normal Retirement Benefit on or before December 31, 2008.  The
election shall be made by completing the Retirement Benefit Election Form
attached hereto as Exhibit A, as the same may be amended from time to time, and
submitting said Form with the Pension Committee on or before December 31, 2008.



 
Upon attaining eligibility as provided for under Article II, a new Participant
must submit a Retirement Benefit Election Form with the Pension Committee on or
before January 30 following the calendar year in which the Participant first
becomes eligible for Normal Retirement Benefits under the Plan.  Should a new
Participant fail to make a timely submission of his/her Retirement Benefit
Election Form, the Participant shall be deemed to have elected to receive
his/her Normal Retirement Benefit in the form a single life annuity commencing
on the first day of the seventh month following Separation from Service.


 
10

--------------------------------------------------------------------------------

 



 
Once a Participant elects or is deemed to have elected a form and time for
payment of his/her Normal Retirement Benefit, that election shall not be changed
accept as provided for in Section 4.1(d).



 
(d)
Changes in Retirement Benefit Election.  A Participant may not change the form
or time for the payment of the Participant’s Retirement Benefit (a “Subsequent
Payment Election”) unless such Election complies with the following rules:



 
(i)
The Subsequent Payment Election most recently accepted by the Plan Pension
Committee and that satisfies the requirements of this Section 4.1(d) shall
govern notwithstanding any prior election to the contrary;



 
(ii)
The Subsequent Payment Election may not take effect until at least 12 months
after the date on which it is accepted by the Pension Committee.  For this
purpose, an annuity or installment form of payment shall be treated as a single
payment rather than a series of payments.  Accordingly, a subsequent payment
election may not be made during the 12-month period preceding the date on which
the first annuity or installment amount was scheduled to be paid;



 
(iii)
The Subsequent Payment Election, must specify a new payment date that is at
least 5 years after the previously scheduled payment date (or, in the case of an
annuity or installment election, at least 5 years from the date the first amount
was scheduled to be paid); and



 
(iv)
A change from one form of life annuity to another form of life annuity before
any annuity payment has been made shall not be considered a change in the time
or form of payment provided that the date scheduled for the first annuity
payment remains the same and the annuities are Actuarial Equivalents.



 
(e)
Required Beginning Date.  In no event, may a Participant specify a date on which
payments shall commence that is later than the later of (i) April 1 following
the calendar year in which the  Participant attains age 70 ½, or (ii) the first
day of the seventh month following Participant’s Separation from Service.


 
11

--------------------------------------------------------------------------------

 



4.2
Discretionary Acceleration of Payments. To the extent permitted by Section 409A,
the Pension Committee may, in its sole discretion, accelerate the time or
schedule of a payment under the Plan as provided in this Section.  The
provisions of this Section are intended to comply with the exception to
accelerated payments under Treasury Regulation Section 1.409A-3(j) and shall be
interpreted and administered accordingly.



 
(a)
Domestic Relations Orders. The Pension Committee may, in its sole discretion,
accelerate the time or schedule of a payment under the Plan to an individual
other than the Participant as may be necessary to fulfill a domestic relations
order (as defined in Code Section 414(p)(1)(B)).



 
(b)
Conflicts of Interest. The Pension Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to the extent necessary for any federal officer or employee in the executive
branch to comply with an ethics agreement with the federal government.
Additionally, the Pension Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the Plan the to the
extent reasonably necessary to avoid the violation of an applicable federal,
state, local, or foreign ethics law or conflicts of interest law (including
where such payment is reasonably necessary to permit the Participant to
participate in activities in the normal course of his/her position in which the
Participant would otherwise not be able to participate under an applicable
rule).



 
(c)
Employment Taxes. The  Pension Committee may, in its sole discretion, provide
for the acceleration of the time or schedule of a payment under the Plan to pay
the Federal Insurance Contributions Act (FICA) tax imposed under Code Sections
3101, 3121(a), and 3121(v)(2) where applicable, on compensation deferred under
the Plan (the “FICA amount”). Additionally, the Pension Committee may, in its
sole discretion, provide for the acceleration of the time or schedule of a
payment, to pay the income tax at source on wages imposed under Code Section
3401 or the corresponding withholding provisions of applicable state, local, or
foreign tax laws as a result of the payment of the FICA amount, and to pay the
additional income tax at source on wages attributable to the pyramiding Code
Section 3401 wages and taxes. However, the total payment under this acceleration
provision must not exceed the aggregate of the FICA amount, and the income tax
withholding related to such FICA amount.




 
12

--------------------------------------------------------------------------------

 



 
(d)
Limited Cash-Outs. The Pension Committee may, in its sole discretion, require a
mandatory lump sum payment of amounts payable under the Plan if that amount does
not exceed the applicable dollar amount under Code Section 402(g)(1)(B),
provided that the payment results in the termination and liquidation of the
entirety of the Participant’s interest under the Plan, including all agreements,
methods, programs, or other arrangements with respect to which deferrals of
compensation are treated as having been deferred under a single nonqualified
deferred compensation plan under Section 409A.



 
(e)
Payment Upon Income Inclusion Under Section 409A. The Pension Committee may, in
its sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan at any time the Plan fails to meet the requirements of
Code Section 409A. The payment may not exceed the amount required to be included
in income as a result of the failure to comply with the requirements of Code
Section 409A.



 
(f)
Bona Fide Disputes as to a Right to a Payment. The Pension Committee may, in its
sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan where such payments occur as part of a settlement between
the Participant and Employer (or any entity which would be considered to be a
single employer with Employer under Code Sections 414(b) or Section 414(c)) of
an arm’s length, bona fide dispute as to the Participant’s right to the deferred
amount.



 
(g)
Plan Terminations and Liquidations. The Pension Committee may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan as provided in Section 8.2 hereof.



 
(h)
Other Events and Conditions.  A payment may be accelerated upon such other
events and conditions as the Internal Revenue Service may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin.  Notwithstanding
anything contained in this Section 4.2 to the contrary, in no event may a
payment be accelerated under Sections 4.2(d), (e), (f), (g), or (h) following a
Participant’s Separation from Service to a date that is prior to the first day
of the seventh month following  the Participant’s Separation from Service (or if
earlier, upon the Participant’s death).  Except as otherwise specifically
provided in this Plan, including but not limited to this Section 4.2 and Section
8.2 hereof, the Pension Committee may not accelerate the time or schedule of any
payment or amount scheduled to be paid under the Plan within the meaning of Code
Section 409A.


 
13

--------------------------------------------------------------------------------

 



ARTICLE V
VESTING


Subject to Article VIII and except as otherwise provided in an applicable Change
in Control Agreement and Appendix A, a Participant has a nonforfeitable interest
in retirement benefits under this Plan beginning at the same time and under the
same conditions as applicable to his/her retirement benefits under the Basic
Plan.


ARTICLE VI
ADMINISTRATION


6.1
Plan Administrator.  This Plan shall be administered by the Employer through the
Pension Committee in a manner consistent with the administration of the Basic
Plan as set forth in the Basic Plan, except as specifically provided herein.



The Pension Committee shall have full discretion to interpret and administer
this Plan and its decision in any matter involving the interpretation and
application of this Plan shall be final and binding on all parties.


6.2
Claims for Benefits.  All claims for benefits under this Plan shall be made in
writing to the Pension Committee. Such claims for benefits, responses by the
Pension Committee, and any appeals thereof shall be made in accordance with the
provisions for claims procedures, as set forth in the Basic Plan.



6.3
Delegation of Authority.  The members of the Pension Committee may authorize one
or more of their number to execute or deliver any instrument, make any payment
or perform any other act which the Plan authorizes or requires the Pension
Committee to do.  Any responsibility or authority assigned to the Pension
Committee under the Plan may be delegated to any other person or persons, by
name or in the case of a delegation to an employee of the Employer by title or
position with the Employer, provided such delegation is revocable by the Pension
Committee at any time in its discretion.


 
14

--------------------------------------------------------------------------------

 



6.4
Employees/Agents.  The Pension Committee may employ counsel and other agents and
may procure such clerical, accounting, actuarial, consulting and other services
as it may require in carrying out the provisions of the Plan.



6.5
Indemnification.  The Employer shall indemnify and save harmless each member of
the Pension Committee against all expenses and liabilities arising out of
membership on such Pension Committee, provided such indemnification would not be
contrary to law or the by-laws of the Employer.  No bond or other security shall
be required by the Pension Committee members for the faithful performance of
their duties hereunder.



6.6
Meetings/Quorum.  The Pension Committee shall hold meetings upon such notice, at
such place or places, and at such times as its members may from time to time
determine.  A majority of the members of the Pension Committee at the time in
office shall constitute a quorum for the transaction of business.  All actions
taken by the Pension Committee at any meeting shall be by vote of the majority
of its members present at such meeting, but the Pension Committee may act
without a meeting by unanimous action of its members evidenced by a resolution
signed by all such members.  Subject to the terms of the Plan, the Pension
Committee may from time to time adopt by-laws, rules and regulations for the
administration of the Plan and the conduct and transaction of its business and
affairs.



6.7
Compliance with Section 409A.  It is intended that the payments and benefits
provided under the Plan shall either be exempt from the application of, or
comply with, the requirements of Section 409A. The Plan shall be construed,
administered, and governed in a manner that effects such intent, and Employer
shall not take any action that would be inconsistent with such intent. Without
limiting the foregoing, the payments and benefits provided under the Plan may
not be deferred, accelerated, extended, paid out or modified in a manner that
would result in the imposition of an additional tax under Section 409A upon a
Participant. Although Employer shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Section 409A, the tax
treatment of the benefits provided under this Agreement is not warranted or
guaranteed.  Neither, Employer, its subsidiaries nor their respective directors,
officers, employees or advisors shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by a Participant or other taxpayer as a
result of the Plan.


 
15

--------------------------------------------------------------------------------

 


ARTICLE VII
FUNDING


The Employer may set aside assets in a trust or other funding arrangement as it,
or its delegate, deems appropriate to anticipate benefit liabilities
accumulating under the Plan; provided such arrangement is not considered
“funded” for purposes of the Code and the Employee Retirement Income Security
Act of 1974.  Accordingly, the assets of any such arrangement shall be subject
to the claims of the Participating Employer’s creditors in the event of the
Participating Employer’s insolvency.  No portion of any funds set apart for a
Participant pursuant to this Article shall be the property of such Participant
until distribution thereof has been made to such individual. Further, the rights
of a Participant shall be limited to those of a general, unsecured creditor of
the Participating Employer who has a claim equal to the value of the
Participant’s retirement benefit hereunder.  Benefits under this Plan will be
payable from the general assets of the Participating Employer, or from such
other funding vehicle established for such purpose as described above, or both.
Except as may be otherwise determined by the Board in its sole discretion
pursuant to this Article, neither the Participating Employer, the Pension
Committee nor any other person shall have any duty to set apart or invest any
funds for the purpose of providing benefits pursuant to the terms of the Plan.


ARTICLE VIII
AMENDMENT AND TERMINATION


8.1
Amendment.  The Employer, reserves the right to amend, modify, or suspend this
Plan in whole or in part at anytime by action of the Board or the Board’s duly
appointed delegate.  No amendment or suspension of the Plan, however, shall
reduce the retirement benefit accrued under this Plan as in effect on the date
of any amendment, modification, or suspension, except to the extent that the
Participant agrees in writing to such reduction.



8.2
Termination.  The Plan is purely voluntary on the part of Employer and Employer
reserves the right to terminate the Plan at any time.  In the event that the
Plan is terminated, a Participant’s retirement benefits shall be distributed to
the Participant on the dates on which the Participant would otherwise receive
benefits hereunder without regard to the termination of the Plan.
Notwithstanding the preceding sentence, and to the extent permitted under
Section 409A, Employer, by action taken by its Board, may terminate the Plan and
accelerate the payment of the retirement benefits provided that such payment
complies with the requirements of Treasury Regulation Section 1.409A-3(j)(4)(ix)
including the termination and liquidation of  all other deferred compensation
arrangements required to be aggregated with the Plan under Section 409A. If the
Plan is terminated pursuant to this Section 8.2, Employer shall be prohibited
from adopting a new plan or arrangement that would be aggregated with this Plan
under Section 409A within 3 years following the date that the Board irrevocably
approves the termination and liquidation of the Plan.


 
16

--------------------------------------------------------------------------------

 



 
Notwithstanding anything contained in this Section 8.2 to the contrary, in no
event may a payment be accelerated following a Participant’s Separation from
Service to a date that is prior to the first day of the seventh month following
the Participant’s Separation from Service (or if earlier, upon the Participant’s
death).  This Section 8.2 is intended to comply with the exception to
accelerated payments under Treasury Regulation Section 1.409A-3(j)(4)(ix) and
shall be interpreted and administered accordingly.



ARTICLE IX
BENEFITS FOR GRANDFATHERED PARTICIPANTS


9.1           Retirement Benefit.


 
(a)
Calculation of Benefit.  The retirement benefit payable to a Grandfathered
Participant consist of two components.  The first, component is the
Grandfathered Retirement Benefit which amount is set forth in Paragraph VII of
Appendix A and expressed as single life annuity.  The Grandfathered Retirement
Benefit is not subject to the limitations contained in Section 409A as to the
timing and form of payment, and thus, any election as to the time and form of
payment of the Grandfathered Retirement Benefit must comply with Section
9.4.  The second component of the retirement benefit payable to a Grandfathered
Participant is the amount by which the “Minimum Retirement Benefit”, as defined
in Section 9.1(b), exceeds the Grandfathered Retirement Benefit.  Such excess is
subject to the limitations contained Section 409A as to the timing and form of
payment, and thus, any election as to the time and form of payment of that
amount must comply with Section 4.1.  To be clear and for the avoidance of any
doubt, the sum of the two components shall in all cases be the Actuarial
Equivalent of the Minimum Retirement Benefit regardless of the form and time
selected for the payment of each component.



 
(b)
Minimum Retirement Benefit.  Each Grandfathered Participant shall be entitled to
the greater of the benefit provided for under Section 3.1(a), or a benefit equal
to (i) plus (ii) minus (iii) where:


 
17

--------------------------------------------------------------------------------

 



 
(i)
is the Actuarial Equivalent single life annuity of the benefits described in
Paragraph I of Appendix A and modified, if at all, by Paragraphs II, III, IV, V
and VI of Appendix A;



 
(ii)
is the benefit that would be payable to such Participant as a single life
annuity under the Basic Plan if amounts paid under the Management Incentive Plan
for Officers were excluded from compensation under the Basic Plan; and



 
(iii)
is the benefit that is actually payable to such Participant as a single life
annuity under the Basic Plan.



9.2           Death Benefits.


 
(a)
Minimum Pre-Retirement Survivor Benefit for Grandfathered Participants.  The
minimum death benefit payable to the Beneficiary of a Grandfathered Participant
shall be the greater of the amount payable under Section 3.3(a) or an amount
equal to (i) plus (ii) minus (iii) where:



 
(i)
is the Actuarial Equivalent single life annuity of the benefits payable to the
Participant’s  Beneficiary as described in Paragraph I of Appendix A and
modified, if at all, by Paragraphs II, III, IV, V and VI of Appendix A;



 
(ii)
is the benefit which would be payable to the Participant’s Beneficiary as a
pre-retirement survivor annuity under Section 6.02 or 6.03 of the Basic Plan if
amounts paid under the Management Incentive Plan for Officers were excluded from
compensation under the Basic Plan; and



 
(iii)
is the benefit which is actually payable to the Participant’s Beneficiary as a
pre-retirement survivor annuity under Section 6.02 or 6.03 of the Basic Plan.



 
(b)
Elections.  Notwithstanding the elections that are available to a Beneficiary
under the Basic Plan with regard to the time for commencement of the
pre-retirement survivor annuity, a Beneficiary of a Grandfathered Participant
shall have no such options with respect to the pre-retirement survivor annuity
payable under the Plan and such annuity shall commence at the time specified
under Section 6.02 or 6.03 of the Basic Plan without regard to the elections
thereunder.


 
18

--------------------------------------------------------------------------------

 



 
(c)
Death Following Commencement of Benefits.  If a Grandfathered Participant dies
at any time after retirement benefits have begun, no death benefit shall be
payable to anyone unless the form in which the retirement benefit was being paid
provided for a continuing payment.  If the retirement benefit form of payment
provided for a continuing payment, the death benefit shall be the amount payable
under the terms of such form of payment.



9.3           Benefits upon a Change in Control.


 
(a)
Change In Control Benefit. Upon the occurrence of a Payment Trigger, a
Grandfathered Participant who is a party to a Change in Control Agreement, and
who satisfies the restrictive covenants contained therein as well as any
obligation to provide consulting services thereunder, shall be entitled to the
benefit described in Section 9.1(b) without regard to the age and service
requirements of Paragraph III(a) of Appendix A.  However, benefits payable under
this Section 9.3 (a) shall be subject to the early retirement reduction
specified in Paragraph III(b) of Appendix A.



 
(b)
Time for and Form of Payment.  Benefits determined under Section 9.3(a), shall
be payable at the later of the date the Participant attains age 55 and the date
on which severance compensation benefits become payable under the Participant’s
Change in Control Agreement. The form of payment shall be in accordance with the
Participant’s election as provided for under Section 9.4 with regard to the
Participant’s Grandfathered Benefit and Article IV with regard to the amount by
which the Participant’s Minimum Retirement Benefit exceeds the Participant’s
Grandfathered Benefit.



9.4           Form and Timing of Grandfathered Retirement Benefits.


 
(a)
Form of Payment.  Except as provided in Section 9.4(b) with regard to payment in
the form of a lump sum, payment of the Grandfathered Retirement Benefits under
this Plan shall be made in the same form as the benefit paid to, or on behalf
of, the Participant under the Basic Plan.  If a Participant or Beneficiary
elects an optional form of payment under the Basic Plan, the same form of
payment shall automatically apply to the Participant’s Grandfathered Retirement
Benefit including the actuarial equivalent adjustment factors prescribed under
the Basic Plan.


 
19

--------------------------------------------------------------------------------

 



 
(b)
Lump-Sum Payment.  In order to receive the Grandfathered Retirement Benefit in
the form of a lump-sum payment as provided for under Section 5.06 of the Basic
Plan, that election must be made at least two years prior to the date when the
Participant will begin receiving benefits under the Basic Plan.  Failure to make
the election prior to such two-year period will limit the form of payment of the
Grandfathered Retirement Benefit to the options provided in Sections 5.03, 5.04,
5.05 and 5.07 of the Basic Plan.  While an election to receive the retirement
benefit provided under the Basic Plan in the form of a lump sum may be changed
during the two-year period preceding the payment date, once made the lump-sum
election shall become irrevocable with regard to the Grandfathered Retirement
Benefit during such two-year period.



 
(c)
Time for Payment of Benefits.  Subject to the change in control provisions of
Section 9.3, a Grandfathered Participant shall be eligible for benefits under
this Plan if and when such individual begins receiving benefits under the Basic
Plan.  Grandfathered Retirement Benefits shall commence on the same date on
which the Participant commences benefits under the Basic Plan.  In the event
that a Grandfathered Participant commences receiving benefits under this Section
9.3 and is subsequently reemployed by the Employer or an Affiliated Employer,
payment of the Grandfathered Retirement Benefits shall be suspended and shall
not resume until the benefits payable to the Participant under the Basic Plan
are resumed. Grandfathered Retirement Benefits under this Section 9.3 shall
always be suspended and resumed when benefits under the Basic Plan are suspended
and resumed.



 
(d)
Pension Committee Discretion.  The Board may, at its discretion, instruct the
Pension Committee to pay the Actuarial Equivalent of a Grandfathered
Participant’s Grandfathered Retirement Benefit in a single lump sum at such
earlier date as it determines.



ARTICLE X
GENERAL PROVISIONS


10.1
Payments to Minors and Incompetents.  If any Participant entitled to receive any
benefits hereunder is a minor or is deemed by the Pension Committee or is
adjudged to be legally incapable of giving valid receipt and discharge for such
benefits, they will be paid to such person or institution as the Pension
Committee may designate or to the duly appointed guardian. Such payment shall,
to the extent made, be deemed a complete discharge of any such payment under the
Plan.


 
20

--------------------------------------------------------------------------------

 



10.2
No Contract.  This Plan shall not be deemed a contract of employment with any
Participant, nor shall any provision hereof affect the right of the Employer or
any Affiliated Employer to terminate a Participant’s employment.



10.3
Use of Masculine and Feminine; Singular and Plural.  Wherever used in this Plan,
the masculine gender will include the feminine gender and the singular will
include the plural, unless the context indicates otherwise.



10.4
Non-Alienation of Benefits.  No amount payable to, or held under the Plan for
the account of, any Participant shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
attempt to so anticipate, alienate, sell, transfer, assign, pledge, encumber, or
charge the same shall be void; nor shall any amount payable to, or held under
the Plan for the account of, any Participant be in any manner liable for such
Participant’s debts, contracts, liabilities, engagements, or torts, or be
subject to any legal process to levy upon or attach.



10.5
Income Tax Withholding.  The Participating Employer may withhold from any
payments hereunder such amount as it may be required to withhold under
applicable Federal, state, or other law, and transmit such withheld amounts to
the appropriate taxing authority.



10.6
Governing Law.  The provisions of the Plan shall be interpreted, construed, and
administered in accordance with the Code, the Employee Retirement Income
Security Act of  1974, and the laws of the State of Vermont, to the extent each
such law is applicable.



10.7
Captions.  The captions contained in the Plan are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge, or describe
the scope or intent of the Plan nor in any way affect the construction of any
provision of the Plan.



10.8
Severability.  If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.


 
21

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Employer has caused this instrument to be executed by
its duly authorized officer with an effective date of January 1, 2008.



 
CENTRAL VERMONT PUBLIC
SERVICE CORPORATION
 
By:
/s/ Robert H. Young                           
 
Title:
 
President & Chief Executive Officer
 
Attest:
 
 
By:    /s/ Dale A. Rocheleau                        
Dale A. Rocheleau
 
(Corporate Seal)
 




 
22

--------------------------------------------------------------------------------

 



APPENDIX A


GRANDFATHERED PARTICIPANTS


I.           Schedule of Minimum Benefits for Participants in the Plan as of
December 31, 1997:


Name
Percentage of Earnings at Retirement*
William Deehan
 
33%
Joseph Kraus
 
33%
Robert Young
44%



 
*
Earnings is defined as base salary paid during the Grandfathered Participant’s
final year of employment, without regard to the compensation limitations of Code
Section 401(a)(17) and regulations thereunder.



II.
A Grandfathered Participant shall be entitled to the minimum benefit under this
Appendix A upon his/her retirement from active employment with the Employer or
Affiliated Employer on or after attainment of age 65.



 
III.
(a)
A Grandfathered Participant may retire from active employment with the Employer
or Affiliated at any time between his/her attainment of age 55 and 65, provided
he has completed at least 10 years of service, as defined under the terms of the
Basic Plan for vesting purposes.

 
 
 
(b)
A Grandfathered Participant who has satisfied the requirements for early
retirement set forth in Paragraph III(a), shall be entitled to commence receipt
of his/her benefit as of any date on or after his/her attainment of age 60. The
Grandfathered Participant’s retirement benefit shall be subject to a reduction
of 5/12 of 1% for each full month by which payment of his/her benefit precedes
his/her 65th birthday.




IV.
In the event that a Grandfathered Participant terminates employment or dies
prior to becoming eligible for retirement, as set forth in Paragraph II or
III(a) above, no benefits shall be payable under this Appendix A.



V.
In the event that a Grandfathered Participant dies on or after becoming eligible
for retirement as set forth in Paragraph II or III(a) above, the benefit under
this Appendix A shall be payable to the Participant’s designated Beneficiary. In
addition, the Participant’s Beneficiary shall be entitled to a death benefit of
$166,667, payable in a single lump sum.




 
23

--------------------------------------------------------------------------------

 



VI.
Benefits under this Appendix A shall be payable on a monthly basis, in the form
of a 180-month guaranteed annuity. If the Grandfathered Participant dies before
payment of the guaranteed 180 monthly installments, payment of any remaining
installments shall be made to his/her designated Beneficiary. If the designated
Beneficiary dies before the guaranteed total of 180 monthly payments are made,
any remaining payments shall be paid to the Beneficiary’s estate.



 
VII.



Grandfathered Participants
Grandfather Benefit*
William Deehan
 
$51,700
Joseph Kraus
 
$64,300
Robert Young
$164,700



*Expressed as an annual benefit based on a single-life annuity.

 
24

--------------------------------------------------------------------------------

 



APPENDIX B
PREDECESSOR PLAN BENEFITS


The following tables identify benefits of certain retired officers that were
earned under predecessor supplemental retirement and deferred compensation plans
of the Employer prior to December 1, 1998.  This table is updated for those
still receiving benefits as of January 1, 2005.


1986 Deferred Compensation Plan
 
   
Payment Period (1)
Name
Annual Benefit
First
Final
Jonathan Booraem
 
$12,814.47
12/1/98
11/1/13
Jacquel-Anne Chouinard
 
$18,145.00
9/1/04
8/1/19
Thomas Hurcomb
 
$18,979.68
3/1/98
2/1/13
Donald Rushford
 
$28,434.96
1/1/94
12/1/08
Thomas Webb
$42,620.00
1/1/96
12/1/10



(1)
Benefits are payable in monthly installments in the form of a 15-year certain
annuity.


 
25

--------------------------------------------------------------------------------

 



Appendix B
(Cont’d)


1990 Deferred Compensation Plan
 
   
Payment Period (1)
Name
Annual Benefit
First
Final
Thomas Hurcomb
 
$5,308.20
3/1/98
2/1/13
Donald Rushford
 
$8,218.68*
9/1/97
9/1/10



(1)
Benefits are payable in monthly installments in the form of a 15-year certain
annuity.



*Amount recalculated: interest originally calculated on an annual payments
versus monthly, retroactive adjustment of $989.64 included in November ‘97
payment.

 
26

--------------------------------------------------------------------------------

 



Appendix B
(Cont’d)


Pension Restoration under Deferred Compensation Plans
 
 
Name
 
Annual Benefit
Date of First Payment
Form of Payment (1)
Edwin Calcagni (2)
 
$3,690.00
3/1/90
Life Annuity
Clifford Giffin
 
$3,067.44
1/1/91
Contingent annuity (50%)
 
James Griffin
 
$4,685.16
10/1/86
Life Annuity
 
Thomas Hurcomb
 
$753.72
3/1/98
Contingent annuity (100%)
 
Olga Laird
 
$1,990.92
3/1/88
Life Annuity
Darrow McLeod
 
$4,263.12
1/1/90
Contingent annuity (100%)
 
Donald Rushford
$3,510.60
1/1/94
Contingent annuity (50%)



(1)           Benefits are payable monthly installments.


(2)
Mr. Calcagni died in 1995. The remaining benefit is payable to his spouse for
the remainder of her life.


 
27

--------------------------------------------------------------------------------

 



Appendix B
(Cont’d)


Officer’s Supplemental Retirement Plan
 
   
Payment Period (2)
Name
Annual Benefit (1)
First
Final
Jonathan Booraem
 
$24,098.40
2/1/98
11/1/13
Jacquel-Anne Chouinard
 
$23,385.00 (3)
9/1/04
8/1/19
James Griffin
 
$34,755.00 (4)
10/1/86
LIFE
Thomas Hurcomb
 
$30,730.44
3/1/98
2/1/13
Donald Rushford
 
$34,785.00
1/1/94
12/1/08
Thomas Webb
120,595.00
1/1/96
12/1/10



(1)
In addition, upon the death of the Participant, the Participant’s Beneficiary
shall be entitled to a death benefit of $100,000, payable in a single sum
grossed up for taxes.



(2)
Except as noted for Mr. Griffin, benefits are payable in monthly installments in
the form of a 15-year certain annuity.



(3)
This is the deferred benefit available at age 65. Reduced benefits are available
as early as age 60. The applicable reduction is 5/12 of 1% for each full month
by which payment of the benefit precedes age 65.



(4)
Payable as a life annuity.




 
28

--------------------------------------------------------------------------------

 
